Park, J.
We think the notice given in this case by the selectmen of the plaintiff town to the selectmen of the defendant town, describing the paupers in the following maimer, “ Frances Payne, Anna Payne, and an infant child, wife and children of Arthur Payne, inhabitants of the town of Kent,” was sufficient. No objection is made to the description of either of the paupers with the exception of that given of the infant child, and in relation to that the objection consists in the fact that the name of the child was not given. It is claimed that, inasmuch as the statute requires the name to be given, it impliedly excludes any other description, however specific. But in the case of Middletown v. Berlin, 18 Conn., 189, where one of the paupers was described as the wife of E. H., it was held that the description was sufficient. Judge Church in giving the opinion of the court says: “ The name of the wife was in effect communicated; the designation of her as the wife of Hubbard was equivalent to this; it dis^tinguished her from all other persons.”
*251We think the description of the infant child in the case in question is equally specific. Webster defines an infant to be, “ a child in the first period of life, beginning at his birth; a young babe.” It is not pretended that Arthur Payne and Prances Payne had any other children besides Anna Payne and the infant child. This fact, taken in connection with the fact that the children are described to be the children of Arthur Payne, relieves the case of all doubt in relation to the question to whom the description was intended to apply. It would seem that no doubt could be entertained, even if Arthur Payne had had other children. The description of one of them as a young babe would designate that one from all the others. There is nothing technical in the statute. It means that definite information as to the person shall be given, and that is all that is intended by the language. We think the description was sufficient, even without the parol evidence which was offered by the plaintiffs.
The remaining question in the case arises from that part of the motion for a new trial which is as follows: “ The defendants offered evidence to prove, and claimed that they had proved, that Arthur Payne had accquired a settlement in Washington by commorancy; that he had resided in that town with his family, and had liad his home there, from October 20th, 1855, to the year 1867; that during all that time neither himself or family had become chargeable to any town. The plaintiffs denied that Arthur Payne had acquired a settlement in Washington by commorancy. In this part of the case it was proved and admitted, that Arthur was sentenced to the state prison in September, 1858, for a period of four years, and served in prison the full period, of the sentence; and the plaintiffs claimed to have proved that during that time he had no property in Washington, and no domicil in that town ; that upon his conviction and sentence his wife returned to live with her parents in that town, and made it her home there, going out to work at various places, and part of the time at Eber W. Tompkins’ in the town of Kent, where she worked several months in the year 1859 ; and the plaintiffs *252claimed that under these circumstances the residence of Arthur was interrupted by the period of his imprisonment in state prison.”
The defendants asked the court to charge the jury “ that if they found that Arthur Payne at and prior to the time of his sentence to state prison resided in Washington; that his wife and child continued to reside there during his imprisonment, and that he returned to them there as to his home at the expiration of Ms term, then the continuance of his residence in Washington was not interrupted by the period of his imprisonment.” The court declmed to charge the jury as requested by the defendants, and charged the jury that if they found the facts as claimed by the plaintiffs to be trae in this part of the case, then in the opinion of the court the residence of said Arthur in said Washington was interrupted by his term of imprisonment. We think the charge of the court is fully sustained by the case'of Reading v. Westport, 19 Conn., 561, and it is unnecessary therefore to enlarge upon this question. See also King v. Inhabitants of St. George The Martyr, 7 T. R, 466.
A new trial is not advised.
In this opinion the other judges concurred; except Seymour, J., who having been consulted in the case when at the bar did not sit.